DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/21 has been entered.

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-8, 11, 14-16, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakita (US Publication No.: US 2002/0125815 A1).
Regarding Claim 1, Wakita discloses a substrate (Figure 9, substrate 4), wherein the substrate is a color film substrate or an array substrate (Paragraph 0070 discloses an array substrate), and the substrate comprises:
A substrate body (Figure 9, substrate body 4); and
A hang buckle connecting member formed by an edge of the substrate body protruding outward along a planar direction of the substrate body and provided with a through hole (Figure 9, hang buckle connecting member 35 has a through hole 35a). 

Regarding Claim 2, Wakita discloses the substrate of claim 1, wherein, the hang buckle connecting member is fixed at a top and/or a lateral side of the substrate body (Figure 9, hang buckle connecting member 35 is fixed at a lateral side of the substrate body 4).

Regarding Claim 5, Wakita discloses the substrate of claim 1, wherein, the hang buckle connecting member is integrally formed with the substrate body (Figure 9, at least a portion of the hang buckle connecting member 35a is integrally formed with the substrate body; Paragraph 0070). 

Regarding Claim 7, Wakita discloses a display panel (Figure 9), wherein, the display panel comprises the substrate as recited in claim 1 (Paragraph 0054). 

Regarding Claim 8, Wakita discloses the display panel of claim 7, wherein, the hang buckle connecting member is fixed at a top and/or a lateral side of the substrate body (Figure 9, hang buckle connecting member 35 is fixed at a lateral side of the substrate body 4).

Regarding Claim 11, Wakita discloses the display panel of claim 7, wherein, the hang buckle connecting member is integrally formed with the substrate body (Figure 9, at least a portion of the hang buckle connecting member 35a is integrally formed with the substrate body; Paragraph 0070).

Regarding Claim 14, Wakita discloses the display panel of claim 7, wherein, the substrate is an array substrate (Paragraph 0070); the display panel further comprises: a color film substrate disposed opposite to the array substrate (Figure 9, color film substrate 5; Paragraph 0057); and a liquid crystal layer disposed between the array substrate and the substrate body of the color film substrate (Figure 9, liquid crystal layer 201; Paragraph 0057). 

Regarding Claim 15, Wakita discloses a display device (Figure 16), wherein, the display device comprises the display panel as recited in claim 7 

Regarding Claim 16, Wakita discloses the display device of claim 15, wherein, the hang buckle connecting member is fixed at a top and/or a lateral side of the substrate body (Figure 9, hang buckle connecting member 35 is fixed at a lateral side of the substrate body 4).

Regarding Claim 19, Wakita discloses the display device of claim 15, wherein, the hang buckle connecting member is integrally formed with the substrate body (Figure 9, at least a portion of the hang buckle connecting member 35a is integrally formed with the substrate body; Paragraph 0070).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 9-10, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wakita in view of In et al (US Publication No.: US 2018/0101049 A1 of record, “In”).
Regarding Claim 3, Wakita discloses the substrate of claim 1.
Wakita fails to disclose that the hang buckle connecting member has a rectangular shape.
However, In discloses a similar substrate where the hang buckle connecting member has a rectangular shape (In, Figure 7, hang buckle connecting member 131).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connecting member as disclosed by Wakita to have a rectangular shape as disclosed by In. One would have been motivated to do so for the purpose of serving as a bracket that has a thin design thereby reducing display thickness (In, Paragraphs 0081-0084).

Regarding Claim 4, Wakita discloses the substrate of claim 1.
Wakita fails to disclose that the hang buckle connecting member has a rectangular shape, and the through hole is a rectangular hole.
However, In discloses a similar substrate where the hang buckle connecting member has a rectangular shape (In, Figure 7, hang buckle connecting member 131), and the through hole is a rectangular hole (In, Figure 7, through hole 132 is rectangular). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connecting member and through hole as disclosed by Wakita to have a rectangular shape as disclosed by In. One would have been motivated to do so for the purpose of forming 

Regarding Claim 9, Wakita discloses the display panel of claim 7,
Wakita fails to disclose that the hang buckle connecting member has a rectangular shape.
However, In discloses a similar substrate where the hang buckle connecting member has a rectangular shape (In, Figure 7, hang buckle connecting member 131).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connecting member as disclosed by Wakita to have a rectangular shape as disclosed by In. One would have been motivated to do so for the purpose of serving as a bracket that has a thin design thereby reducing display thickness (In, Paragraphs 0081-0084).

Regarding Claim 10, Wakita discloses the display panel of claim 7.
Wakita fails to disclose that the hang buckle connecting member has a rectangular shape, and the through hole is a rectangular hole.
However, In discloses a similar substrate where the hang buckle connecting member has a rectangular shape (In, Figure 7, hang buckle connecting member 131), and the through hole is a rectangular hole (In, Figure 7, through hole 132 is rectangular). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connecting member and through hole as disclosed by Wakita to have a rectangular shape as disclosed by In. One would have been motivated to do so for the purpose of forming a first coupling hole to fix a member for mounting a display device to a wall (In, Paragraph 0083), and to create a bracket that has a thin design thereby reducing display thickness (In, Paragraphs 0081-0084).

Regarding Claim 17, Wakita discloses the display device of claim 15.
Wakita fails to disclose that the hang buckle connecting member has a rectangular shape.
However, In discloses a similar substrate where the hang buckle connecting member has a rectangular shape (In, Figure 7, hang buckle connecting member 131).


Regarding Claim 18, Wakita discloses the display device of claim 15.
Wakita fails to disclose that the hang buckle connecting member has a rectangular shape, and the through hole is a rectangular hole.
However, In discloses a similar substrate where the hang buckle connecting member has a rectangular shape (In, Figure 7, hang buckle connecting member 131), and the through hole is a rectangular hole (In, Figure 7, through hole 132 is rectangular). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connecting member and through hole as disclosed by Wakita to have a rectangular shape as disclosed by In. One would have been motivated to do so for the purpose of forming a first coupling hole to fix a member for mounting a display device to a wall (In, Paragraph 0083), and to create a bracket that has a thin design thereby reducing display thickness (In, Paragraphs 0081-0084).

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Publication No.: US 2016/0186944 A1 of record, “Park”).
Regarding Claim 13, Wakita discloses the display of claim 7, wherein, the display panel further comprises: an array substrate disposed opposite to a color film substrate (Wakita, Paragraph 0057; Paragraph 0070; Figure 9, array substrate 4); and a liquid crystal layer disposed between the array substrate and the substrate body of the color film substrate (Wakita, Paragraph 0057; Figure 9, liquid crystal layer 201). 
Wakita fails to disclose that the substrate is a color film substrate.
However, Park discloses a similar display where the substrate is a color film substrate (Park, Figure 6, substrate 560 as disclosed in Paragraph 0045, hang buckle connecting member 525).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Wakita to be a color film substrate as disclosed by Park. 

Regarding Claim 20, Wakita discloses the display device of claim 15.
Wakita fails to disclose that the display device further comprises, a casing, the display panel being mounted on the casing, the hang buckle connecting member protruding from the casing.
However, Park discloses a similar display where the display device further comprises, a casing, the display panel being mounted on the casing, the hang buckle connecting member protruding from the casing (Park, Figure 6, casing 580, display panel 560, hang buckle connecting member 525).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Wakita to include a casing with a protruding hang buckle connecting member as disclosed by Park. One would have been motivated to do so for the purpose of using the hang buckle connecting member as a wall mount device as well as an edge support member (Park, Paragraph 0065).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/             Examiner, Art Unit 2871